MEMORANDUM***
We have reviewed the response to the court’s July 26, 2007 order to show cause, and we conclude that the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The Board of Immigration Appeals did not abuse its discretion in denying petitioners’s second motion for reconsideration because only one motion for reconsideration is permitted. See 8 C.F.R. § 1003.2(b)(2); Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002). Accordingly, this petition for review is denied.
All other pending motions are denied as moot.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.